                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       EL DORADO DIVISION

THEOTIS HILDEBRAND                                                                                   PLAINTIFF

v.                                            Case No. 1:19-cv-1004

OFFICER MARLIN BROWN                                                                                DEFENDANT

                                                      ORDER

           Before the Court is the Report and Recommendation filed September 24, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 27). Judge Bryant recommends that this action be dismissed because Plaintiff has

repeatedly failed to provide an accurate address for service on Defendant. 1

           Plaintiff has filed objections to the Report and Recommendation. However, Plaintiff states

that he is objecting solely to preserve potential issues for appeal. Plaintiff concedes that he is

unable to provide an accurate address for service on Defendant and admits that this action should

be dismissed until he acquires such information. Therefore, the Court adopts the Report and

Recommendation (ECF No. 27) in toto.                    Accordingly, this action is hereby DISMISSED

WITHOUT PREDJUDICE.

           IT IS SO ORDERED, this 7th day of October, 2019.


                                                                         /s/ Susan O. Hickey
                                                                         Susan O. Hickey
                                                                         Chief United States District Judge




1
    There have been four unsuccessful attempts to serve Defendant over the course of five months.
